DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0365921 (hereinafter Wu) in view of “5G-Key Component of the Network Society” RWS-150009 (hereinafter Ericsson) and US 2015/0358139 (hereinafter Li).
Regarding claims 1, 10, 13 and 14, Wu teaches a UE/BS/method comprising: receiving, from the BS, information on a length of a subframe group comprising multiple subframes ([0043]: details the size of each of plurality of subframe groups is a predetermined value, is a total number of potential scheduled subframes, and is indicated by DCI or RRC scheduling). 
Wu does not explicitly teach obtaining information on a configuration of at least one subframe included in the multiple subframes in the subframe group, and information 
However, Ericsson teaches receiving, from the BS, either or both of control information and data on downlink resources configured according to the configuration of the at least one subframe in the subframe group (pages 28-34: details self-contained subframe have DL part and UL part with high degree of symmetry; can be concatenated for longer TTIs; having DL data in one subframe and DL data, GP and UL control in another subframe); and transmitting, to the BS, either or both of control information and data on uplink resources configured according to the configuration of the at least one subframe in the subframe group, wherein the subframe group includes one guard period (pages 28-34: details self-contained subframe have DL part and UL part with high degree of symmetry; can be concatenated for longer TTIs; having DL data in one subframe and DL data, GP and UL control in another subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the 
Moreover, Li teaches obtaining information on a configuration of at least one subframe included in the multiple subframes in the subframe group ([0074]: details configuration information is further used for indicating one or more subframes in each subframe group of the multiple subframe groups), and information on a set of subframe groups comprising the subframe group ([0073]: details configuration information is used for indicating CSI resources configured for multiple subframe groups, and each subframe group in the multiple subframe groups include one or more subframes); wherein the set of subframe groups includes a plurality of subframe groups ([0075]: details multiple subframe groups include a first subframe group and a second subframe group), and wherein lengths of the plurality of subframe groups are equal to each other within the same set of subframe groups ([0168] details subframes 0/1/5/6 to be the first subframe group, and subframes 3/4/8/9 to be second subframe group; they are equal lengths of 4 subframes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Li and include obtaining information on a configuration of at least one 

Regarding claim 2, Wu teaches, wherein the information on the length of the subframe group is transmitted via at least one of a Master Information Block (MIB), a System Information Block (SIB), a Paging CHannel (PCH), Radio Resource Control (RRC) signaling, and a Physical Downlink Control CHannel (PDCCH) ([0043]: details configured by RRC).  

Regarding claim 3, Wu teaches wherein the information on the length of the subframe group is transmitted at an interval of a predetermined number of subframe groups ([0062]: details a plurality of subframes are non-consecutive subframes, a distance between each two neighboring subframes is a fixed value, and indication indicates a starting subframe, length and distance). 

Regarding claim 4, Wu does not explicitly teach wherein the subframe group sequentially comprises the downlink resources, the guard period, and the uplink resources in a time domain.
(page 34: details DL data, GP, UP ctrl). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Ericsson and include wherein the subframe group sequentially comprises the downlink resources, the guard period, and the uplink resources in a time domain of Ericsson with Wu. Doing so has the advantage of low latency and fast decoding (Ericsson, at page 34).

Regarding claim 5, Wu teaches wherein the information on the configuration of the at least one subframe in the subframe group is obtained by receiving it from the BS ([0062]: details the plurality of subframes are determined and the plurality of subframes are allocated for a PDSCH or a PUSCH; device may receive the PDSCH via the plurality of subframes indicated by the network; E-UTRAN, as network includes eNBs, as BS).
  
Regarding claim 6, Wu teaches wherein the information on the configuration of the at least one subframe in the subframe group is obtained from a Physical Downlink Control CHannel (PDCCH) detected in the at least one subframe ([0062]: details indication is transmitted in a DCI; downlink control information is transmitted in PDCCH). 

s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ericsson and Li, and further in view of US 2015/0098367 (hereinafter Park).
Regarding claim 7, Wu does not explicitly teach wherein when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the subframe group, the first subframe is set as a downlink resource and the second and third subframes are set as uplink resources. 
However, Park teaches wherein when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the subframe group, the first subframe is set as a downlink resource and the second and third subframes are set as uplink resources (FIG. 3; FIG. 6;[0336]: details sequentially comprises three subframes; transmits the UL grant from at least one subframe… for the PUSCH transmission… for UL/DL configuration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Park and include when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the subframe group, the first subframe is set as a downlink resource and the second and 

Regarding claim 8, Wu does not explicitly teach wherein locations of first downlink resources used by the UE to receive the control information from the BS, second downlink resources used by the UE to receive data from the BS, first uplink resources used by the UE to transmit the control information to the BS, and second uplink resources used by the UE to transmit the data to the BS are configured based on the information on the configuration of the at least one subframe in the subframe group. 
However, Park teaches wherein locations of first downlink resources used by the UE to receive the control information from the BS, second downlink resources used by the UE to receive data from the BS, first uplink resources used by the UE to transmit the control information to the BS, and second uplink resources used by the UE to transmit the data to the BS are configured based on the information on the configuration of the at least one subframe in the subframe group (FIG. 3; FIG. 6; [0058]-[0064]: details transmits the UL grant from at least one subframe… for UL/DL configuration; resource allocation for control information and data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Park and include locations of first downlink resources used by the UE to receive the control information from the BS, second downlink resources used by the UE to receive data from the BS, first uplink resources used by the UE to transmit the control information to the BS, and second uplink resources used by the UE to transmit the data .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ericsson and Li as applied to claim 1 above, and further in view of US 2014/0092880 (hereinafter Wang).
Regarding claim 9, Wu does not explicitly teach wherein the guard period is allocated to two symbols in a time domain.
However, Wang teaches wherein the guard period is allocated to two symbols in a time domain ([0107]: details if a guard period level of UE1 is level 1, a guard period length is 2 OFDM symbols). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Wang and include the guard period is allocated to two symbols in a time domain of Wang with Wu. Doing so has the advantage of improve resource utilization of the system (Wang, at paragraph [0016]).
 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ericsson and Li, and further in view of WO 2014-098914 (hereinafter Blackberry).

However, Blackberry teaches transmitting the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group to a neighboring BS ([0152][0173]: details UL/DL configuration information is exchanged among network cells by means of an X2 message).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Blackberry and include transmitting the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group to a neighboring BS of Blackberry with the information on length and configuration of Wu. Doing so has the advantage of allowing for flexible deployment (Blackberry, at paragraph [0028]).

Regarding claim 12, Wu does not explicitly teach wherein the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group is transmitted via an X2 interface or X2 signaling.
However, Blackberry teaches wherein the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group is transmitted via an X2 interface or X2 signaling ([0152][0173]: details UL/DL configuration information is exchanged among network cells by means of an X2 message).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


/J.K./Patent Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415